 DMR CORP.19DMR Corp.and Harrill Electrical Contractors, Inc.andIBEW Local 59, IBEW Local 116, Interna-tional Brotherhood of Electrical Workers. Case16-CA-8530June 9, 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBy MEMBERSJOHANSEN, BABSON, ANDCRACRAFTOn February 9, 1988, Administrative Law JudgePhilip P. McLeod issued the attached decision. TheRespondent filed exceptions and a supporting brief,and theGeneral Counsel filed an answering brief.The National LaborRelationsBoardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusionsand to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DMRCorp.,Dallas,Texas, and Harrill Electrical Con-tractors, Inc.,Mesquite, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Order.order to avoid dealing with the bargaining representa-tives of Harrill's employees; and that employees of thetwo entities constitute a single employerwide bargainingunit.To remedy this unfair labor practice, the Board di-rected Respondent to make whole individuals who suf-fered because of the failure to honor the collective-bar-gaining agreements with the Union. This decision was af-firmed in part and remanded in part by the U.S. Court ofAppeals for the Fifth Circuit, in 699 F.2d 788 (5th Cir.1983). Following thisremand,on 13 February 1985, theBoard issued a Supplemental Decision and Order againfinding that employees of DMR Corp. and Harrill Elec-tricalContractors, Inc. constitute a single employerwidebargaining unit and ordering that employees be madewhole as provided for in its earlier decision. The Board'sdecision on remand was affirmed and enforced by theU.S. Court of Appeals for the Fifth Circuit in 795 F.2d472 (5th Cir. 1986)(DMR II).The parties being unableto agree on the amount of backpay due under the termsof the Board's Supplemental Decision and Order, the Re-gional Director for Region 16 issued a backpay specifica-tion dated 16 June 1987. Respondent filed an answer ad-mitting certain allegations and denying others.A hearing was held before me on 20 August 1987 inFort Worth, Texas. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses,and to introduce relevant evidence. At the hear-ing, counsel for the General Counsel amended the back-pay specification in various particulars, which are dis-cussed in greater detail below. Following the close of thetrial,allparties filed timely briefs with me which havebeen duly considered.'FINDINGS OF FACT1We agree with thejudge that the Fifth Circuit specificallyrejectedtheRespondent's affirmative defenseNLRB v DMR Corp.,795 F 2d472, 477-478(5th Cir.1986)The Respondent's reliance on the Fifth Cir-cuit's fn 6 is misplaced.In leaving to compliance the issue of whetherDMR employees suffered any harm by the Respondent's refusal to applythe Unions'contracts,the court was merely restating the general rulethat issues relevant to determining the amount of backpay are left to thecompliance stage of the proceeding This standard compliance languagedoes not open the door for the Respondent to relitigate issues already re-solved against itEdward B. Valverde, Esq.,for the General Counsel.George A. Harper, Esq.,of Ennis, Texas, for theRespond-ent.G.WilliamBaab,Esq. (Mullinax,Wells,Baab& Clout-man, P.C.),of Dallas, Texas, for the Charging Parties.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. On 30September 1981, the National Labor Relations Boardissued a Decision and Order'finding,inter alia, thatDMR Corp. and Harrill Electrical Contractors, Inc. area single employer within the meaning of the NationalLaborRelationsAct (the Act); that DMR was created inThrough the backpay specification,Respondent'sanswer, and stipulations entered into by the parties at thehearing herein, it has been established (1) that grossbackpay computations were computed by multiplyingthe numberof hours worked by each employee with theapplicable rate of pay based on the appropriate collec-tive-bargaining agreement; (2) that net backpay computa-tionswere derived by subtracting interim earnings(which were the actual amounts paid each discriminateeby calendar quarter, as taken from employer payrollrecords) from the gross backpay computations; and (3)that the fringe benefits due (including health and welfare,annuity plan/pension, National Electrical Benefit Plan,apprenticeship and training, and national electrical indus-try fund) were as stated in the backpay specification asamended and were based on applicable rates in the ap-propriate collective-bargaining agreement. Two individ-uals,BillLance and Donald Ray Smith, were stipulatedto be supervisors within the meaning of the Act and byagreement were, therefore, removed from the backpayspecificationbecause of their supervisory status. Re-spondent's challenge to the inclusion of other named in-1258 NLRB 1063 (1981)8Counsel for the General Counsel's unopposed motion to correct thetranscriptis granted289 NLRB No. 2 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdividuals was withdrawn.3 The only issue which remainsfor consideration is Respondent's affirmative defense.Respondent's answer to the backpay specification setsforth an affirmative defense, which is elaborated on andexplained in greater detail in its amended answer dated14 July 1987. The amended answer states:Respondent denies that any backpay is due the indi-viduals listed in the Specification. The Specificationattempts to apply the collective-bargaining agree-ments negotiated between Local 59 and Local 116and Harrill Electrical Contractors to projects con-structed by employees of DMR Corporation. Inbidding on those projects, DMR utilized a wagecomputation significantly less than that called for bythecollective-bargainingagreement.Moreover,each job specification had a published wage rates[sic]for electricianswhich was significantly lessthan the collective-bargaining agreement's rates.This published rate was utilized by DMR as well asunsuccessful bidders to compute projected laborcosts.Had DMR used the labor rates set forth inthe collective-bargaining agreements,DMR's bidwould have vastly exceeded the bid of other unsuc-cessful electrical contractors. DMR would not haveobtained these projects if it had submitted a bidbased on those wage rates agreed to by HarrillElectrical.Accordingly, a retroactive application ofthecollectivebargainingwage rates to theseprojectsworked by DMR would grant employeesrights and awards they would not have been enti-tled to in the absence of any violation. Therefore,the imposition of the backpay called for in theSpecification would be punitive to Respondent andis therefore unenforceable.My reading of the Board's decisions in this case and evenmore so the decisions of the U.S. Court of Appeals forthe Fifth Circuit leads me to the conclusion that Re-spondent's position before me was specifically consideredand rejected by the court, and that Respondent is pre-cluded from raising that position again before me. Never-theless,Respondent was given the opportunity to fullyexplain its position and to place into the record all of itsavailable evidence on this point so that Respondent's po-sitionmay be considered in full on appeal. Respondentwas also given the opportunity to file a posthearing brief,which Respondent did.4In the decision of the Fifth Circuit enforcing in partand remanding in part the Board's initial decision in thiscase, the circuit court stated that its remand was for "anew hearing" on the appropriate unit question. After fur-ther hearing was held to receive evidence on this issue,aRespondent had contended that Riley F Barber,DennisAllen Cren-shaw, David Wayne Davis, Lawrence RobertPinzel,John Caleb RyanIII, and RustyLeroySargentwere laborers/helpers and not covered bythe collective-bargainingagreements betweenHarriland the Unions Re-spondent had also allegedthatDavid L Keller, Todd A Liverman,Donald KayShankles, andCharles L McFerrin were supervisors withinthe meaningof the Act and therefore not covered by the agreements Atthe hearing, however, Respondent withdrew these contentions4Counsel for the General Counsel'smotion to strike Respondent'sbrief is deniedthe administrative law judge issued a supplemental deci-sion which was affirmed by the Board. The Board's deci-sion,in turn,was wholly enforced by the Fifth Circuit inDMR II.In its posthearing brief, Respondent argues:At the hearing on the (unit) issue, Respondenttook the unfortunate position that, notwithstandingthe instruction from the Fifth Circuit, the Boardwas precluded from having a second evidentiaryhearing.Based on this assertion that the hearingcould not be lawfully held, Respondent refused toparticipate.In hindsight, it seems clear that the sharp differ-ence between the public contract work done bysome DMR employees with the other commercialelectrical labor performed by both DMR and Har-rillemployees is evidence which should have beenpresented by Respondent at the (unit) hearing... .Respondent's failure to present . .. available evi-dence resulted in the Board's finding that DMR andHarrill constituted a single bargaining unit. [T]hisdetermination . . . specified that individuals whosuffered harm be "made whole." It did not mandateautomatic application of Harrill's "inside wireman"agreement to all of DMR employees where Re-spondent could demonstrate that such an awardwould constitute a windfall to those employees.InDMR II,the Fifth Circuit specifically consideredthe Board's remedy. The circuit noted that "to remedyRespondent's violations of the NLRA, the Board or-dered Harrill and DMR to . . . make their employeeswhole for anylossessuffered by reason of their failure tohonor the collective-bargaining agreementswith theUnions." The circuit then stated:Respondents claim that the Board erred in order-ing make-whole relief. This claim is wholly withoutmerit.The Board may properly prevent the Respondentfrom gaining an advantage by their unlawful con-duct.An order requiring that the employees bemade whole for the unlawful repudiation of a col-lective-bargaining agreement serves this end. [Cita-tions omitted.]Similarly,mere prospective application of thecontractswould permit the company to reap anunjust advantage from its unlawful conduct andwould not adequately redress the employees' losses.The Board's order, "which deprives an employer ofadvantages accruing from a particular method ofsubverting the Act, is a permissible method of effec-tuating the statutory policy." [Citation omitted.]Reduced to its simpliest form, Respondent's argumentbefore me is that if Respondent had not committed theunfair labor practices it did, it would not have receivedthe bids its did, and therefore employees would not havehad the work they did. Respondent argues that as a DMR CORP.result, to apply the terms of the appropriate collective-bargaining agreement to that work is an unjust "wind-fall" to employees. This is the very argument that wasspecifically rejected by the Fifth Circuit in affirming theBoard's remedy.At one point during the hearing before me, it appearedthat Respondent was not challenging the appropriatenessof the relief ordered but rather which collective-bargain-ing agreement applied to the work that had been per-formed by employees and was the subject of the make-whole remedy. I noted that this could well be an appro-priate issue to raise in a backpay proceeding.Respond-ent's counsel, however, assured me and counsel for theGeneral Counsel that Respondent was not contendingthe wrong collective-bargaining agreement had been ap-plied in computing backpay within the specification.Rather,as stated in its affirmative defense,Respondentwas challenging the appropriateness of the backpayaward itself.As Respondent's case was developed before me, it ap-peared Respondents were essentially attempting to estab-lish that Harrill Electric and DMR were operating intwo, and perhaps more than two, different economic cli-mates.I noted to Respondent that the Fifth Circuit spe-cificallydiscussedPeter Kiewit Sons' Co.,231 NLRB 76(1977), enf. granted 595 F.2d 844 (D.C. Cir. 1979), in-volving double-breasted operations where the issue ofmultiple economic climates is a crucial inquiry. Thecourt specifically adopted the Board's finding that thiscase is not a double-breasted-operation case where therespondent was dealing in two different economic cli-mates.Respondent responded by stating,"It's evidencewhich would have been very appropriate to have pre-sented to the Board on the remand of the appropriate-ness of the single bargaining unit and it was not. But Ialso believe, of course, the Respondent's position that theevidence is also relevant to the appropriate make-wholeremedy and that's the purpose of the introduction." De-spiteRespondent's assurance that it was not attemptingto relitigate an issue that had already been decidedagainst it, in its posthearing brief filed with me, Respond-ent argues, "This finding of liability should not now pre-clude Respondent from maintaining in the damage phaseof this proceeding that even if it was liable, its actionsdid not harm those DMR employees who worked in avastly different economic climate." It is clear to me thatRespondent is indeed attempting to relitigate that whichhas already been decided against it, and I find that Re-21spondent is not free to relitigate those issues at the com-pliance stage of this proceeding. Accordingly, I rejectRespondent's affirmative defense, and I find that backpayisdue the discriminatees in the amount claimed by theGeneral Counsel as amended at the hearing.CONCLUSIONS OF LAW1.Thegross backpay formula used by counsel for theGeneral Counsel is reasonable and appropriate.2.Thenet backpay amounts set forth by counsel fortheGeneral Counsel in the backpay specification, asamended at the hearing,are accurate and correct.3.Theaffirmative defense of Respondent DMR Corp.and Harrill Electrical Contractors,Inc. has been specifi-cally considered and rejectedby the FifthCircuit in en-forcing the Board's Order in this case,iswithout merit,and may not be appropriately raised again at this stage inthe proceeding.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed5ORDERThe Respondent, DMR Corp.,Dallas,Texas, and Har-rillElectrical Contractors,Inc.,Mesquite,Texas, its offi-cers, agents,successors,and assigns, shall satisfy its obli-gationto make whole employees by paying them the netbackpayamounts setforthin thebackpay specification,as amendedat thehearing,plus interestthereon accruedto the date of payment computed in themanner pre-scribed inNew Horizons for the Retarded,283NLRB1173 (1987),8minus any taxwithholdings required byFederal andstate laws,plus amountsdue on behalf ofsuch employees for fringe benefits as set forth in thebackpay specification,as amendedat thehearing,plus in-terestthereon to be computedin the mannerprescribedinMerryweather Optical Co.,240 NLRB 1213, 1216 fn. 7(1979).s If no exceptions are filed asprovided by Sec 102.46 of theBoard'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec.102.48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-t.6UnderNewHorizons,interest is computed at the"short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621.Interestaccrued before 1 January 1987 (the effectivedate of the amendment)shall be computedas inFlorida Steel Corp.,231NLRB 651 (1977).